Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 1 of 17



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                        CASE NO: 19-cv-81707-MIDDLEBROOKS/Brannon

   ORANGE & BLUE CONSTRUCTION, INC., et. al.,

          Plaintiffs,

   v.

   HDI GLOBAL SPECIALTY SE f/k/a
   INTERNATIONAL INSURANCE
   COMPANY OF HANNOVER SE,

         Defendant.
   _________________________________/
                                               ORDER
          THIS CAUSE comes before the Court upon the Parties’ Cross Motions for Summary

   Judgment (either full or partial). (DE 67, DE 72; DE 94; DE 96). The Motions have been

   extensively briefed. (DE 75; DE 81; DE 83; DE 84; DE 85; DE 87; DE 103; DE 106; DE 107; DE

   109; DE 112; DE 113; DE 119; DE 122; DE 123; DE 124; DE 125). For the following reasons,

   Plaintiff Orange & Blue Construction Inc.’s (“Orange & Blue”) Motion is granted, Plaintiff

   Amerisure Insurance Company’s (“Amerisure”) motion is granted, and Defendant HDI Global

   Specialty SE f/k/a International Insurance Company of Hannover SE1 (“HDI”)’s Motion is denied.

          I.      BACKGROUND

          Orange & Blue initiated this action seeking a declaration that HDI is obligated to defend

   and indemnify Orange & Blue, and that HDI breached its contractual obligations by failing to do

   so. (DE 1). This simple posture is complicated by a hierarchy of contractors, sub-contractors, and


   1
     This Party has been referred to in briefing and previous Orders as “HGC,” “International
   Insurance,” and “HDI.” As I have referred to this Party as “HDI” in my previous Orders, I will
   continue to do so in the interest of continuity.


                                                   1
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 2 of 17



   insurers. At the top of this hierarchy is AGC, the general contractor hired to build the allegedly

   deficient apartment building in question, Altis at Fairway Commons (“Altis” or the “Project”).2

   AGC then hired Orange & Blue as a subcontractor. (DE 97 ¶ 2; DE 108 ¶ 2; DE 110 ¶ 2). Orange

   & Blue is insured by Amerisure. Orange & Blue then hired On the Ball Builders Inc. (“OTB”) as

   a sub-subcontractor. (DE 97 ¶ 5; DE 108 ¶ 5; DE 110 ¶ 5). OTB was hired primarily to finish

   concrete work on the Altis building, including finishing the tunnel decks. (DE 97 ¶¶ 6, 7; DE 108

   ¶ 2; DE 110 ¶ 2). OTB then hired Jim Hevener (“Mr. Hevener”) to complete all the work that OTB

   was contracted to perform. (See e.g., 97 ¶ 17; DE 108 ¶ 17; DE 110 ¶ 17).

          Orange & Blue and OTB formalized their subcontract agreement through the signing of a

   contract, which required OTB to purchase and maintain commercial general liability insurance.

   (DE 68 ¶ 4; DE 76 ¶ 4; DE 78 ¶ 4). Pursuant to this subcontract, OTB obtained insurance from

   HDI. (DE 68 ¶ 10; DE 76 ¶ 10; DE 78 ¶ 10). Although HDI and OTB entered into several policies,

   the relevant policy is the 2016 Policy, which ran from July 29, 2016 to July 29, 2017 (“the 2016

   Policy”). Id. The 2016 Policy provides, in pertinent part, that “[HDI] will pay those sums that the

   insured becomes legally obligated to pay as damages because of ‘bodily injury’ or ‘property

   damage’ to which this insurance applies. [HDI] will have the right and duty to defend the insured

   against any ‘suit’ seeking those damages. . . .” (DE 68 ¶ 11; DE 76 ¶ 11; DE 78 ¶ 11).




   2
     While Amerisure does not dispute the statement that “Altman-Glenewinkel Construction LLC
   ("AGC") served as the general contractor for the construction of an apartment building known as
   Altis at Fairway Commons ("the project")” (DE 108 ¶ 1), Orange & Blue does dispute this
   statement, without any further explanation (DE 110 ¶ 1). However, Plaintiffs allege in the first
   paragraph of the “General Allegations” portion of this Complaint that “[AGC] served as the
   general contractor for the construction of a 398-unit apartment building located at 5500 North
   Military Trail, Boca Raton, Florida and known as Altis . . . .” (DE 37 ¶ 10). Therefore, this dispute
   may be in error.
                                                    2
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 3 of 17



          In 2017, AGC initiated an action against Orange & Blue and others3 in state court alleging

   damages as a result of deficient construction (the “Underlying Lawsuit”). (DE 37 ¶ 3; AGC v.

   Orange & Blue Construction, Inc., et. al., case no. 502017-CA-001280-XXXX-MB, Palm Beach

   County Circuit Court for the 15th Judicial Circuit). This action is ongoing in state court. Thus far,

   Amerisure has been funding Orange & Blue’s defense against AGC in the state court action, albeit

   under a reservation of rights. (DE 95-10). However, Orange & Blue is seeking a declaration in this

   action that HDI has an obligation to provide for Orange & Blue’s defense and to indemnify it

   against any judgment AGC may obtain. Although Orange & Blue is insured by Amerisure and not

   HDI, Orange & Blue’s position is that its subcontractor, OTB, took out policies with HDI naming

   Orange & Blue as an additional insured. Because Amerisure has an interest in obtaining a judgment

   finding that HDI (rather than Amerisure) had a duty to defend and indemnify Orange & Blue, I

   previously granted Amerisure’s motion to intervene as a Plaintiff. (DE 33). HDI’s position in this

   litigation is that it has no duty to defend or indemnify Orange & Blue, centering its argument on

   the fact that the allegedly defective construction work was performed by Mr. Hevener rather than

   OTB, which HDI argues is a breach of a condition precedent to coverage.

          II.     LEGAL STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

   Civ. P. 56(a). “Genuine disputes are those in which the evidence is such that a reasonable jury

   could return a verdict for the non-movant.” Ellis v. England, 432 F.3d 1321, 1325-26 (11th Cir.




   3
     Orange & Blue Construction, Inc., Bbm Structural Engineers, Inc., Msa Architects, Inc., Gfa
   International, Inc, Construction Industry Solutions, Ara Engineering, Inc., Specialty Engineering
   Consultants, Inc., Tim Climer, Antierr Construction, Inc. (a/k/a Antierr Construction International
   Inc.), On The Ball Builders, Inc., and R.N. Iron Work, Inc.
                                                    3
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 4 of 17



   2005). “For factual issues to be considered genuine, they must have a real basis in the record.” Id.

   at 1326 (internal citation omitted). “For instance, mere conclusions and unsupported factual

   allegations are legally insufficient to defeat a summary judgment motion.” Id. (internal citation

   omitted). “Moreover, statements in affidavits that are based, in part, upon information and belief,

   cannot raise genuine issues of fact, and thus also cannot defeat a motion for summary judgment.”

   Id. (internal citations omitted).

           The movant “always bears the initial responsibility of informing the district court of the

   basis for its motion, and identifying those portions of ‘the pleadings, depositions, answers to

   interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

   demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

   317, 323 (1986) (quoting Fed. R. Civ. P. 56(c)(1)(A)). “When the nonmoving party has the burden

   of proof at trial, the moving party is not required to ‘support its motion with affidavits or other

   similar material negating the opponent’s claim,’ in order to discharge this ‘initial responsibility.’”

   United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in State of Ala., 941

   F.2d 1428, 1437–38 (11th Cir. 1991). “Instead, the moving party simply may ‘show’—that is,

   point out to the district court—that there is an absence of evidence to support the nonmoving

   party’s case.” Id. at 1438 (citation omitted). “Alternatively, the moving party may support its

   motion for summary judgment with affirmative evidence demonstrating that the nonmoving party

   will be unable to prove its case at trial.” Id. (citation omitted). “If the moving party shows the

   absence of a triable issue of fact by either method, the burden on summary judgment shifts to the

   nonmoving party, who must show that a genuine issue remains for trial.” Id. (citation omitted). “If

   the nonmoving party fails to ‘make a sufficient showing on an essential element of her case with

   respect to which she has the burden of proof,’ the moving party is entitled to summary judgment.”



                                                     4
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 5 of 17



   Id. (citation omitted). At the summary judgment stage, courts construe the facts in the light most

   favorable to the non-movant, and any doubts should be resolved against the moving party. Davis

   v. Williams, 451 F.3d 759, 761 (11th Cir. 2006); Adickes v. S.H. Kress & Co., 398 U.S. 144, 157

   (1970).

             Although this summary judgment standard applies in duty to defend cases, these cases are

   ordinarily decided by a court as a matter of law. That is because “[t]he interpretation of an

   insurance contract is a question of law for the Court to decide.” Weitz Co. v. Trans. Ins. Co., No.

   08-23183, 2009 WL 10669040, at *3 (S.D. Fla. May 21, 2009) (citing Graber v. Clarendon Nat'l

   Ins. Co., 819 So. 2d 840, 842 (Fla. 4th DCA 2002)). The issue presented is whether the 2016

   insurance policy between HDI and OTB requires the insurer, HDI, to defend and/or indemnify

   Orange & Blue in the underlying state court lawsuit.

             III.   DISCUSSION

             “Under Florida law, an insurance provider’s duty to defend an insured party ‘depends

   solely on the facts and legal theories alleged in the pleadings and claims against the insured.’”

   Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1323 (11th Cir. 2014) (quoting James River

   Ins. Co. v. Ground Down Eng'g, Inc., 540 F.3d 1270, 1275 (11th Cir. 2008)); see also Scott, Blane,

   and Darren Recover, LLC v. Auto-Owners Ins. Co., 727 F. App’x 625, 631 (11th Cir. 2018)

   (“Under Florida law, an insurer’s duty to defend ‘arises from the ‘eight corners’ of the complaint

   and the policy.’” (quoting Mid-Continent Cas. Co. v. Royal Crane, LLC, 169 So. 3d 174, 182 (Fla.

   4th DCA 2015))).

             “The duty to defend ‘arises when the relevant pleadings allege facts that fairly and

   potentially bring the suit within policy coverage.’” Id. (citing Lawyers Title Ins. Corp. v. JDC

   (Am.) Corp., 52 F.3d 1575, 1580 (11th Cir. 1995); U.S. Fire Ins. Co. v. Hayden Bonded Storage



                                                    5
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 6 of 17



   Co., 930 So. 2d 686, 691 (Fla. 4th DCA 2006)). “‘Thus, an insurer is obligated to defend a claim

   even if it is uncertain whether coverage exists under the policy.’” Id. (quoting Mid-Continent Cas.

   Co. v. Am. Pride Bldg. Co., LLC, 601 F.3d 1143, 1149 (11th Cir. 2010)) (quoting First Am. Title

   Ins. Co. v. Nat’l Union Fire Ins. Co., 695 So. 2d 475, 476 (Fla. 3d DCA 1997)). “‘When the actual

   facts are inconsistent with the allegations in the complaint, the allegations in the complaint control

   in determining the insurer’s duty to defend.’” Id. (quoting Jones v. Florida Ins. Guar. Ass'n, Inc.,

   908 So. 2d 435, 443 (Fla. 2005)). Accordingly, “there generally is no need for a declaratory action

   in respect to the insurer’s obligation to defend.” Higgins v. State Farm Fire & Cas. Co., 894 So.

   2d 5, 10 (Fla. 2004).

          “Florida law places on the insured the burden of proving that a claim against it is covered

   by the insurance policy.” LaFarge Corp. v. Travelers Indem. Co., 118 F.3d 1511, 1516 (11th Cir.

   1997). “[A]n insurer has no duty to defend a suit against an insured if the complaint upon its face

   alleges a state of facts that fails to bring the case within the coverage of the policy.” McCreary v.

   Florida Residential Prop. & Cas. Joint Underwriting Ass’n, 758 So.2d 692, 695 (Fla. 4th DCA

   1999) (quotation omitted). “But if the relevant pleadings allege facts that ‘fairly and potentially

   bring the suit within policy coverage,’ the insurer’s duty to defend is triggered.” Scott, Blane, and

   Darren Recovery, 727 F. App’x at 631-32 (quoting Lime Tree Village Cmty. Club Ass’n, Inc. v.

   State Farm Gen. Ins. Co., 980 F.2d 1402, 1405 (11th Cir. 1993)) (emphasis added). “Moreover,

   the insurer must defend the entire lawsuit, even if the complaint ‘alleges facts partially within and

   partially outside the scope of coverage.’” Addison Ins. Co. v. 4000 Island Blvd. Condo. Ass’n, 721

   F. App’x 847, 854 (11th Cir. 2017) (quoting Trizec Prop., Inc. v. Biltmore Constr. Co., Inc., 767

   F.2d 810, 811-12 (11th Cir. 1985)). “Any doubt about whether an insurer is under the duty to




                                                     6
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 7 of 17



   defend is resolved in favor of the insured.” Scott, Blane, and Darren Recovery, 727 F. App’x at

   632.

      1. Defendant’s Motion for Summary Judgment

              a. Lack of Coverage Under the 2016 Policy

          Defendant HDI argues that summary judgment should be granted in its favor as Plaintiffs

   are seeking to enforce the incorrect HDI policy. Plaintiffs Orange & Blue and Amerisure have

   consistently alleged that only the 2016 Policy between HDI and OTB obligates HDI to defend and

   indemnify Orange & Blue. However, HDI contends that only the 2015 Policy is controlling. (DE

   97 ¶ 35). The Parties agree that OTB submitted its last invoice on July 18, 2016, more than a month

   before coverage under the 2016 policy began. (DE 97 ¶ 31). Thus, HDI argues that OTB clearly

   did not do any work, defective or otherwise, within the period of coverage for the 2016 policy.

   Failure to do work within the coverage period is significant, Defendant contends, because the 2016

   Policy included a Prior Completed Work Exclusion which provided that “[t]his insurance does not

   apply to . . . ‘property damage’ . . . included within the ‘Products Completed Operations Hazard’

   and arising out of ‘your work’ completed prior to [July 29, 2016].” (DE 37-2 at 42). Thus, under

   this language, the 2016 Policy would not cover any work that was not “completed” within the

   coverage period.

          Florida law is clear that “[t]he potential for coverage is triggered when an ‘occurrence’

   results in ‘property damage.’ There is no requirement that the damages ‘manifest’ themselves

   during the policy period. Rather, it is the damage itself which must occur during the policy period

   for coverage to be effective.” Trizec Properties, Inc. v. Biltmore Const. Co., Inc., 767 F.2d 810,

   813 (11th Cir. 1985). Therefore, the fact that the property damage which OTB allegedly caused

   was discovered within the 2016 Policy period is irrelevant, as only the damage incurred within the



                                                   7
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 8 of 17



   period is covered. In determining whether damages were incurred within the policy period, the

   question is whether the complained of harm could have “at least marginally and by reasonable

   implication” occurred within the Policy period based on the language of the underlying complaint.

   Klaesen Bros., Inc. v. Harbor Ins. Co., 410 So. 2d 611, 613 (Fla. 4th Dist. App. 1982). Thus, the

   actual facts are irrelevant; only the language of the state court complaint controls. This is because

   a duty to defend does not require proof of coverage, but instead is triggered “when the complaint

   alleges facts that fairly and potentially bring the suit within policy coverage.” State Farm Fire &

   Cas. Co. v. CTC Dev. Corp., 720 So.2d 1072, 1077 n. 3 (Fla.1998).

          In its underlying lawsuit against Orange & Blue, AGC does not specifically allege when

   the supposed property damage occurred. (DE 37-5). The lawsuit was filed on February 1, 2017,

   and thus the damage could have occurred any time prior to that date. Id. Therefore, based on the

   language in the underlying state court complaint, the damage could have occurred within the 2016

   Policy period.

          Further, even if the damage did not occur within the 2017 period, “there is a difference

   between a claim for the costs of repairing or removing defective work, which is not a claim for

   ‘property damage,’ and a claim for the costs of repairing damage caused by the defective work,

   which is a claim for ‘property damage.’” U.S. Fire Ins. Co. v. J.S.U.B., Inc., 979 So. 2d 871, 889

   (Fla. 2007). Thus, damage which was caused by OTB’s allegedly defective work would be covered

   by the 2016 Policy if that damage occurred within period. Therefore, I find that summary judgment

   is not appropriate on this basis as the language of the underlying complaint leaves open the

   possibility that property damage may have occurred within the 2016 Policy period, either because

   the actual work was performed within the policy period, or because the work was performed

   outside of the policy period but caused damage within the policy period.



                                                    8
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 9 of 17



      B. Failure to Comply with a Condition Precedent to Coverage

          As an alternative basis for summary judgment, HDI argues that even if the 2016 Policy

   covers the harm complained of in the underlying action, HDI is not required to defend Orange &

   Blue because a condition precedent to coverage under the 2016 Policy was not fulfilled.

   Specifically, HDI contends that all of the work which OTB was contracted to perform was in fact

   performed by a sub-contractor, Mr. Hevener (making Mr. Hevener, in relation to AGC, a sub-sub-

   subcontractor). The 2016 Policy provides for certain requirements which must be fulfilled for

   policy coverage to apply to sub-contractors. OTB was required to, among things, “maintain records

   of all work performed for 10 years and ninety days following the expiration of the policy.” (DE 97

   ¶ 38; DE 97-8). However, the undisputed facts show that OTB failed to comply with this

   requirement as William Shendell, the principal for OTB, threw away “the entire file” of relevant

   documents because he was “angry.” (DE 97 ¶ 32). Therefore, based on this and other failures to

   satisfy necessary conditions precedent, Defendant argues the 2016 Policy has no application to the

   underlying AGC lawsuit, as the only work that was “performed” by OTB was, in fact, done by an

   independent contractor who was not covered by the policy.

          As previously discussed, an insurance provider’s duty to defend an insured party “depends

   solely on the facts and legal theories alleged in the pleadings and claims against the insured.”

   James River Ins. Co., 540 F.3d at 1275 (emphasis added) (internal quotation omitted). There is no

   discussion in the underlying complaint of the requirements that OTB must meet for the 2016 Policy

   to extend to an independent contractor. (See DE 37-5). Thus, applying this rule, non-performance

   of a condition precedent would be irrelevant to a determination of coverage because it is based on

   extrinsic evidence rather than the language of the underlying Complaint. See Adv. Sys., Inc. v.




                                                   9
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 10 of 17



    Gotham Ins. Co., 272 So. 3d 523, 528–29 (Fla. 3d Dist. App. 2019) (finding that “the trial court

    erred in relying on extrinsic evidence to determine that a duty to defend did not arise below.”).

           However, Defendant argues that exceptional circumstances should allow the introduction

    of extrinsic evidence. The Florida Supreme Court has held that “there are some natural exceptions”

    to the prohibition on extrinsic evidence in a duty to defend determination “where an insurer’s claim

    that there is no duty to defend is based on factual issues that would not normally be alleged in the

    underlying complaint . . . In such circumstances, we believe the courts may entertain a declaratory

    action seeking a determination of a factual issue upon which the insurer's duty to defend depends.”

    Higgins v. State Farm Fire and Cas. Co., 894 So. 2d 5, 10 (Fla. 2004). However, this exception is

    a narrow one; the Eleventh Circuit, applying Florida law, has held that “such cases are best viewed

    ‘as exceptional cases in which courts have crafted an equitable remedy when it is manifestly

    obvious to all involved that the actual facts placed the claims outside the scope of coverage.’”

    Stephens v. Mid-Continent Cas. Co., 749 F.3d 1318, 1322–24 (11th Cir. 2014) (quoting First

    Specialty Ins. Corp. v. 633 Partners, *1324 Ltd., 300 Fed. Appx. 777, 786 (11th Cir.2008))

    (emphasis added).

           In Nateman v. Hartford, the Florida Third District Court of Appeals considered whether an

    insurance provision excluding coverage of independent contractors should be considered in

    determining the duty of defend, despite being extrinsic to the underlying complaint. See Nateman

    v. Hartford Cas. Ins. Co., 544 So. 2d 1026, 1028 (Fla. 3d Dist. App. 1989). The Court held that it

    should be considered, but based their holding heavily on the unambiguous nature of the evidence.

    Id. The Court stated that, the contract “was in no way ambiguous and left no room for doubt but

    that independent contractors were not covered by the insurance contract's provision.” Id. at 1027.

    The “the facts [were] clear” that the individual seeking coverage “clearly held the status of an



                                                    10
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 11 of 17



    independent contractor” based on “plain and unambiguous terminology,” within the contract,

    making it “unassailably definite” that the contractor was not covered under the contract. Id.

    Therefore, the Court found that the independent contractor exclusion should be considered as

    “[t]he insurer is not obligated to provide a defense for a stranger merely because the plaintiff

    alleges that the defendant is an insured or alleges facts which, if true, would make the defendant

    an insured.” Id. at 1027.

           It is clear, therefore, that this is a narrow exception which should be employed only when

    the uncontroverted evidence makes clear that the defense would otherwise be provided to a

    “stranger” to the contract. See also Nationwide Mut. Fire Ins. Co. v. Keen, 658 So.2d 1101, 1103

    (Fla. 4th DCA 1995) (permitting consideration “if uncontroverted evidence places the claim

    outside of coverage”). This exception does not change the foundational principle that an insurer’s

    duty to defend extends not just to claims that are well founded on the merits, but also to claims

    that are clearly unfounded. See, e.g., Baron Oil Co. v. Nationwide Mut. Fire Ins. Co., 470 So.2d

    810, 814 (Fla. 1st DCA 1985) (“the duty to defend continues even though it is ultimately

    determined that the alleged cause of action is groundless and no liability is found within the policy

    provisions defining coverage”).

           Here, it is far more ambiguous that the condition precedent excludes coverage. First,

    Plaintiffs argue that Mr. Hevener was not an independent contractor whose work was excluded

    from coverage, but instead was an employee of OTB. Under Florida law, if a party is hired and

    merely directed as to the result to be obtained, the party is an independent contractor; however, if

    the party securing the services controls the means by which the task is accomplished, the party

    performing the service is an employee. Marcoux v. Circle K Stores, Inc., 773 So. 2d1270, 1271

    (Fla. 4th DCA 2000) (“[T]he [Florida [S]upreme [C]ourt determined that if the one securing the



                                                     11
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 12 of 17



    services controls the means by which the task is accomplished the one performing the services is

    an employee. If not, he is an independent contractor.”). Florida courts look to many factors to aid

    in determining whether a person is an employee or an independent contractor including, but not

    limited to: (1) the extent of the employer's control over the details of the work; (2) whether the

    person employed is engaged in a distinct occupation or business; (3) the kind of occupation

    involved, and whether the work is done under the direction of the employer or by a specialist

    without supervision; (4) the skill required in the particular occupation; (5) whether the employer

    supplies the instrumentalities, tools, and the place of work; (6) the length of time the person is

    employed; and (7)whether the work is part of the employer's regular business. See Carroll v.

    Kencher, Inc., 491 So. 2d 1311, 1312 (Fla. 4th DCA 1986).

           Orange & Blue alleges, and Defendants do not dispute, that Mr. Shendell held the requisite

    general contractor’s license for OTB, and Mr. Hevener worked under that license. (DE 80-1, p 23).

    OTB paid Mr. Hevener’s payroll. (DE 80-1, p. 21). Further, although Mr. Shendell testified that

    Mr. Hevener had a company named Sue’s Concrete Finishing, no such company exists in the

    Florida Department of State records. Id. It is unnecessary for me to conclude whether, based on

    these facts, Mr. Hevener is or is not an independent contractor. However, it is clear that, unlike in

    Reynolds, it is not “unassailably definite” that Mr. Hevener was an independent contractor and

    thus that his work was excluded from coverage under the 2016 Policy.

           Further, Plaintiffs argue that the language of the 2016 Policy is ambiguous. The Contract

    provides that:

                     Except with respect to the Limits of Insurance, and any rights or
                     duties specifically assigned in this Coverage Part to the first Named
                     Insured, this insurance applies:
                     a) As if each Named Insured were the only Named Insured; and
                     b) Separately to each insured against whom claim is made or ‘suit’
                     is brought.

                                                      12
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 13 of 17




    Accordingly, Amerisure argues that “any failure of [OTB] to comply with the Endorsement should

    not apply to Orange & Blue, which had no involvement in the requirements as to [OTB] as [OTB],

    and not Orange & Blue, allegedly retained an independent contractor for which the requirements

    kick in; Orange & Blue did not retain an independent contractor and thus the requirements did not

    apply to it.” (DE 107 at 15-16). Again, it is not necessary that this argument will succeed, but only

    that it creates ambiguity as to whether the condition precedent is satisfied. Therefore, I find that in

    the absence of extrinsic evidence which makes it “obvious” that no duty to defend is owed, the

    duty to defend determination should be made exclusively under the eight-corners rule, and thus

    should not take into account the alleged non-occurrence of a condition precedent.

       2. Plaintiffs’ Motions for Summary Judgment

           A. Duty to Defend based on the “Eight Corners Rule”

           As I have determined that extrinsic evidence should not be considered, I now focus my

    analysis on the “Eight Corners,” which states that “Under Florida law, an insurer’s duty to defend

    ‘arises from the ‘eight corners’ of the complaint and the policy.’” Scott, Blane, and Darren

    Recover, LLC v. Auto-Owners Ins. Co., 727 F. App’x 625, 631 (11th Cir. 2018) (quoting Mid-

    Continent Cas. Co. v. Royal Crane, LLC, 169 So. 3d 174, 182 (Fla. 4th DCA 2015)). Therefore,

    my analysis is confined to the 2016 Policy and the AGC Complaint. Notably, HDI does not

    substantively contest that Orange & Blue is an additional insured, that Orange & Blue sued and

    has been defending against claims involving alleged property damage covered under HDI’s

    insurance policy, or that Orange & Blue has failed, to date, to provide a defense. Nonetheless, I

    turn now to the merits’ of Amerisure and Orange & Blue’s Motions for Summary Judgment as to

    HDI’s duty to defend.




                                                      13
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 14 of 17



           In the underlying state court case, AGC alleges in its Third Amended Complaint that it

    entered into a contract with Orange & Blue in which Orange & Blue agreed to provide

    “concrete/masonry shell-related labor, services and/or material for the Project.” (DE 35-5 ¶ 42).

    AGC alleged that Orange & Blue, through its agents, servants and employees, failed to properly

    perform its work on the Project free from defects and/or deficiencies, failed to comply with the

    requirements of the applicable building codes and the approved construction plans and

    specifications, and that AGC suffered damages. (See DE 37-5 ¶ 50). I find that these allegations

    fairly and potentially trigger HDI’s duty to defend.

           B. Damages

           HDI argues that if it has a duty to defend Orange & Blue (which I have determined it does),

    Orange & Blue is still not entitled to reimbursement for attorney’s fees expended in the underlying

    litigation because Amerisure has a primary duty to defend. As Florida’s Second District Court of

    Appeal has stated: “If the insurer breaches its duty to defend, it—like any other party who fails to

    perform its contractual obligations—becomes liable for all damages naturally flowing from the

    breach.” Carrousel Concession, Inc. v. Fla. Ins. Guar. Ass’n, 483 So. 2d 513, 516 (Fla. 3d DCA

    1986). However, the amount of damages it is entitled to is not capable of being calculated at this

    point and, by extension, conducting discovery on these issues would be unrealistic until the

    underlying lawsuit is resolved. Accordingly, in the interest of judicial efficiency and economy, the

    issue of what damages Orange & Blue is entitled to for HDI’s breach is stayed pending the

    resolution of the underlying action.

           C. Amerisure’s Motion for Summary Judgment

           I have previously addressed the issues which are argued by both Amerisure and Orange &

    Blue in their respective motions, namely those related to the duty to defend. In Amerisure’s



                                                    14
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 15 of 17



    Motion, Amerisure adds more nuance to the issue of apportionment of damages. Specifically,

    Amerisure states that “Orange & Blue is entitled to all costs it incurred in its defense in the AGC

    Lawsuit. Likewise, Orange & Blue has transferred all rights to Amerisure to recover fees, costs

    and expenses paid by Amerisure to defend Orange & Blue in the AGC Lawsuit, which should

    have been borne by HGS.” (DE 94 at 17). Accordingly, Amerisure seeks a finding that HDI must

    “must reimburse Amerisure $643,420.66 for all attorneys’ fees, costs and expenses paid in

    defending Orange & Blue in the AGC Lawsuit, and reimburse Orange & Blue for the amount it

    has incurred in its defense in the AGC Lawsuit.” (DE 94 at 18). As the issue of damages has been

    stayed, I will also stay the issue of apportionment of damages. Accordingly, the issue as to whether

    Orange & Blue is entitled to hire separate counsel to defend itself is also stayed.

           Amerisure also raises the argument that HDI’s delayed filing of an Answer to Plaintiff’s

    Amended Complaint warrants the entry of summary judgment. As summary judgment has been

    entered on the merits, I need not consider this argument.4

           D. Stay of Indemnification

           As for indemnification, the issue of whether HDI should indemnify Orange & Blue for any

    judgment entered against it in the Underlying Lawsuit is not ripe for adjudication. The duty to

    indemnify issue will only become ripe to adjudicate upon resolution of the underlying action. See,

    e.g., Mid-Continent Cas. Co. v. Delacruz Drywall Plastering & Stucco, Inc., 766 F. App’x 768,

    770 (11th Cir. 2019) (“We agree with these cases and the district court’s conclusion that MCC’s

    duty to indemnify Delacruz is not ripe for adjudication until the underlying lawsuit is resolved.”).

    See also Allstate Ins. Co. v. Emp’rs Liab. Assur. Corp., 445 F.2d 1278, 1281 (5th Cir. 1971) (“no




    4
      Further, I have already found that this delay constituted excusable neglect and accordingly
    declined to award sanctions. (DE 104).
                                                     15
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 16 of 17



    action for declaratory relief will lie to establish an insurer’s [priority] . . . until a judgment has been

    rendered against the insured since, until such judgment comes into being, the liabilities are

    contingent and may never materialize”). Accordingly, the issue of indemnification shall be stayed

    pending the resolution of the Underlying Lawsuit.

        IV.      CONCLUSION

              In conclusion, HDI has a duty to defend Orange & Blue in the Underlying Lawsuit and

    HDI breached that duty. Orange & Blue and/or Amerisure are entitled to damages naturally

    flowing from this breach. Because the Underlying Lawsuit is ongoing, and Orange & Blue’s

    claimed damages relate to fees incurred in defending the Underlying Lawsuit, I will stay the issue

    of damages resulting from HDI’s breach until the Underlying Lawsuit is resolved. Finally, under

    Eleventh Circuit precedent, the issue of indemnification is not ripe for adjudication until the

    Underlying Lawsuit is completed. Thus, the issue of indemnification shall also be stayed pending

    the resolution of the Underlying Lawsuit. Accordingly, it is hereby

        ORDERED and ADJUDGED that:

        1. Plaintiff Orange & Blue’s Motion for Partial Summary Judgment (DE 67) is GRANTED.

        2. Plaintiff Amerisure’s Motion for Partial Summary Judgment (DE 94) is GRANTED.

        3. Defendant HDI’s Motion for Summary Judgment (DE 96) is DENIED.

        4. The issue of (1) damages related to HDI’s breach of its duty to defend; and (2)

              indemnification ARE STAYED pending the resolution of the underlying action, AGC v.

              Orange & Blue Construction, Inc., et. al., case no. 502017-CA-001280-XXXX-MB, Palm

              Beach County Circuit Court for the 15th Judicial Circuit.

        5. The Parties SHALL FILE a Joint Status Report every ninety days from the date of this

              Order, apprising the Court of the status of the Underlying Lawsuit.



                                                        16
Case 9:19-cv-81707-DMM Document 130 Entered on FLSD Docket 08/25/2020 Page 17 of 17



       6. Either Party may move to lift the stay upon resolution of the Underlying Lawsuit. Such a

          motion should be accompanied by a Status Report regarding the remaining issues in this

          litigation and whether they may be resolved on the papers and without a jury.

       7. The Clerk of Court shall administratively CLOSE THIS CASE.

       8. The Clerk shall also DENY any pending motion AS MOOT.

       SIGNED in Chambers, at West Palm Beach, Florida, this 25th day of August, 2020.



                                               ________________________________
                                               DONALD M. MIDDLEBROOKS
                                               UNITED STATES DISTRICT JUDGE




                                                 17
